Order filed, August 13, 2021.




                                       In The

                          Fourteenth Court of Appeals
                                 ____________

                               NO. 14-21-00327-CV
                                 ____________

  REGGIE JOHNSON, JACKIE JOHNSON, LINDA WILLIAMS, JESSE
   PATRICK, KAREN ROBINSON, AND DERRICK REED, Appellant

                                            V.

        GREEN VALLEY PLACE COMMUNITY IMPROVEMENT
                    ASSOCIATION, Appellee


                    On Appeal from the 458th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-271969


                                      ORDER

      The reporter’s record in this case was due July 26, 2021. See Tex. R. App.
P. 35.1. On July 27, 2021, the court sent notice that the reporter’s record was past
due. To date, the record has not been filed with the court. Because the reporter’s
record was not filed within the time prescribed, we issue the following order.

      We order Gina Jackson, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.